Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 3:20-cr-141
Plaintiff,
PLEA AGREEMENT
Vv.
SKYLAR DAYNE GOODMAN,
Defendant.

 

Pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure,
the United States of America, by its attorneys, Drew H. Wrigley, United States Attorney
for the District of North Dakota, and Jennifer Klemetsrud Puhl, Assistant United States
Attorney; Defendant, SKYLAR DAYNE GOODMAN; and Defendant’s counsel, CHAD
PENNINGTON, agree to the following:

1. Defendant acknowledges the Superseding Indictment charges violations of
Title 18, United States Code, Sections 1512(c)(2), 1992(a)(1), 1992(a)(10), 1992(b)(1),
and 1992(c)(1).

2. Defendant has read the Charges and Defendant’s attorney has fully
explained the Charges to Defendant.

3. Defendant fully understands the nature and elements of the charged crimes.

4. Defendant will voluntarily plead guilty to Counts One and Two of the
Superseding Indictment.

5. The parties agree this Plea Agreement shall be filed as part of the Court

record and be governed by Federal Rule of Criminal Procedure 11(c). The parties

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 2 of 10

specifically agree that Rule 11(c)(1)(C) does not apply. If the United States makes the
non-binding recommendations specified in this Plea Agreement, then Defendant
acknowledges that this agreement will have been fulfilled. Except as provided in
Rule 11(c)(5), the Court’s refusal to accept any or all terms of the Plea Agreement does
not give Defendant a right to withdraw Defendant’s guilty plea.

6. Defendant will plead guilty because Defendant is in fact guilty of the
Charges. In pleading guilty to Counts One and Two, Defendant acknowledges that:

COUNT ONE
On or about May 7, 2020, in the District of North Dakota,
SKYLAR DAYNE GOODMAN

did knowingly and without lawful authority or permission, attempt to

wreck, derail, and disable railroad on-track equipment and a mass

transportation vehicle, and such conduct did affect the Burlington Northern

Santa Fe (BNSF) Railway, a railroad carrier engaged in interstate and

foreign commerce, and the BNSF railroad on-track equipment and mass

transportation vehicle was carrying a passenger and employee at the time of

the offense;

In violation of Title 18, United States Code, Sections 1992(a)(1),
1992(a)(10), 1992(b)(1), and 1992(c)(1).

COUNT TWO

From in or about September 2020, and continuing until the date of this
Superseding Indictment, in the District of North Dakota,

SKYLAR DAYNE GOODMAN

did knowingly, corruptly, and unlawfully attempt to obstruct, influence, and
impede an official proceeding, that is, the case of United States v. Skylar
Dayne Goodman, Criminal No. 3:20-cr-141, now pending in the United
States District Court for the District of North Dakota, by soliciting and
requesting JJA to make false statements to law enforcement about

2

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 3 of 10

GOODMAN’s involvement in the crime set forth in Count One of this
Superseding Indictment;

In violation of Title 18, United States Code, Section 1512(c)(2).

7. Defendant understands the following maximum penalties apply:
Count One
Imprisonment: Lifetime
Fine: $250,000
Supervised Release: 5 years
Special Assessment: $100
Count Two
Imprisonment: 20 years
Fine: $250,000
Supervised Release: 3 years
Special Assessment: $100

Defendant agrees to pay the Clerk of United States District Court the special assessment
on or before the day of sentencing.
8. Defendant understands that by pleading guilty Defendant surrenders rights,
including:
(a) The right to a speedy public jury trial and related rights as follow:

(i) | Ajury would be composed of twelve (12) lay persons
selected at random. Defendant and Defendant’s attorney would help choose
the jurors by removing prospective jurors “for cause,” where actual bias or
other disqualification is shown; or by removing jurors without cause by
exercising so-called peremptory challenges. The jury would have to agree

unanimously before it could return a verdict. The jury would be instructed

 

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 4 of 10

that Defendant is presumed innocent and that it could not return a guilty
verdict unless it found Defendant guilty beyond a reasonable doubt.

(ii) Ifa trial were held without a jury, then the Judge would find
the facts and determine whether Defendant was guilty beyond a reasonable
doubt.

(iii) Ata trial, whether by a jury or Judge, the United States is
required to present witness testimony and other evidence against
Defendant. Defendant’s attorney can confront and examine them. In turn,
the defense can present witness testimony and other evidence. If witnesses
for Defendant refuse to appear voluntarily, Defendant can require their
attendance through the subpoena power of the Court.

(iv) At trial, Defendant has a privilege against self-incrimination;
thus, Defendant can decline to testify. No inference of guilt can be drawn
from Defendant’s refusal to testify. Defendant can choose to testify, but
cannot be required to testify.

(b) Defendant has a right to remain silent. However, under terms of the
Plea Agreement, the Judge will likely ask Defendant questions about Defendant’s
criminal conduct to ensure that there is a factual basis for Defendant’s plea.
9. Defendant understands that by pleading guilty Defendant is giving up all of
the rights set forth in the prior paragraph, and there will be no trial. Defendant’s attorney

has explained those rights, and consequences of Defendant’s waiver.

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 5 of 10

10. The Court shall impose a sentence sufficient to comply with purposes set
forth in the Sentencing Reform Act. In doing so, the Court shall consider factors set forth
in 18 U.S.C. § 3553(a), and must consult and take into account the United States’
Sentencing Commission, Guidelines Manual, (Nov. 2018) (USSG). Defendant
understands that the United States Attorney’s Office will fully apprise the District Court
and the United States Probation and Pretrial Services Office of the nature, scope, and
extent of Defendant’s conduct, including all matters in aggravation and mitigation
relevant to the issue of sentencing. The United States expressly reserves the right to
appeal from an unreasonable sentence.

11. This Plea Agreement is binding only upon the United States Attorney for
the District of North Dakota. It does not bind any United States Attorney outside the
District of North Dakota, nor does it bind any state or local prosecutor. They remain free
to prosecute Defendant for any offenses under their jurisdiction. This Plea Agreement
also does not bar or compromise any civil or administrative claim.

12. Defendant understands the United States Attorney reserves the right to
notify any local, state, or federal agency by whom Defendant is licensed, or with whom
Defendant does business, of Defendant’s conviction.

13. The parties agree that the base offense level under the Sentencing
Guidelines for Defendant’s conduct is 18. (USSG § 2A5.2(a)(2).

14. The parties agree that the following upward adjustments are applicable in
this case:

e 2-levels for Obstruction. (USSG § 3C1.1).

5

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 6 of 10

15. The parties agree that the following downward adjustments are applicable

in this case:
e None.

16. Atsentencing, United States agrees to recommend a 2-level downward
adjustment for acceptance of responsibility, provided Defendant has demonstrated a
genuine acceptance of responsibility. (USSG § 3E1.1(a)). The United States further
agrees to move for an additional 1-level downward adjustment for timely notifying the
United States of Defendant’s intention to enter a guilty plea, thus permitting the Court
and the United States to allocate their resources efficiently. (USSG § 3E1.1(b)).

17. Neither the Court nor the Probation Office is a party to the Plea Agreement.
Neither the Court nor the Probation Office is bound by the Plea Agreement as to
determining the Sentencing Guideline range. The Court may depart from the applicable
guidelines range if the Court, on the record, states factors not contemplated by the
Sentencing Guidelines’ Commission to justify the departure. Both parties reserve the
right to object to any departure. See USSG § 1B1.1, comment. (n.1) (defines
“departure”). There may be other adjustments the parties have not agreed upon.

18. At sentencing, the United States will: Recommend a sentence at the low
end of the applicable Guideline range.

19. Defendant acknowledges and understands that if Defendant violates any
term of this Plea Agreement, engages in any further criminal activity, or fails to appear
for sentencing, the United States will be released from its commitments. In that event,

this Plea Agreement shall become null and void at the discretion of the United States, and

6

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 7 of 10

Defendant will face the following consequences: (1) all testimony and other information
Defendant has provided at any time to attorneys, employees, or law enforcement officers
of the government, to the Court, or to the Federal Grand Jury, may be used against
Defendant in any prosecution or proceeding; and (2) the United States will be entitled to
reinstate previously dismissed charges and/or pursue additional charges against
Defendant and to use any information obtained directly or indirectly from Defendant in
those additional prosecutions. Nothing in this agreement prevents the United States from
prosecuting Defendant for perjury, false statement(s), or false declaration(s), if Defendant
commits such acts in connection with this agreement or otherwise.

20. Defendant acknowledges the provisions of Title 18, United States Code,
Sections 2259 and 3663A, which require the Court to order restitution. Defendant agrees
to pay restitution as may be ordered by the Court. Defendant acknowledges and agrees
that the Court will order Defendant to make restitution for all loss caused by Defendant’s
conduct, regardless of whether counts of the Indictment will be dismissed as part of this
Plea Agreement. Defendant further agrees to grant the United States a wage assignment,
liquidate assets, or complete any other tasks the Court finds reasonable and appropriate
for the prompt payment of any restitution or fine ordered by the Court.

21. The United States will file a Supplement in this case, as is routinely done in
every case, even though there may or may not be any additional terms. Defendant and
Defendant’s attorney acknowledge that no threats, promises, or representations exist

beyond the terms of this Plea Agreement.

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 8 of 10

22.  Defendant’s Waiver of Appeal. Defendant acknowledges having been
advised by counsel of Defendant’s rights to appeal the conviction or sentence in this case,
including the appeal right conferred by 18 U.S.C. § 3742, and to challenge the conviction
or sentence collaterally through post-conviction proceedings, including proceedings
under 28 U.S.C. § 2255. Defendant understands these rights, and in exchange for the
concessions made by the United States in this plea agreement, Defendant hereby
knowingly and voluntarily waives these rights, except as specifically reserved herein.
Defendant’s waiver of these rights includes, but is not limited to, a waiver of all rights to
appeal or to collaterally attack: Defendant’s conviction or sentence; all non-jurisdictional
issues; any assessment, restitution or forfeiture order; the constitutionality of the
applicable guidelines; and the constitutionality of the statute(s) to which Defendant is
pleading guilty or under which Defendant is sentenced, or to argue that the admitted
conduct does not fall within the scope of the statute(s). Defendant reserves the right to
appeal a sentence of imprisonment imposed above the upper end of the applicable
guidelines range and the right to appeal or to collaterally attack the conviction or sentence
based on a claim of ineffective assistance of counsel that challenges the validity of the
guilty plea or this waiver.

23. By signing this Plea Agreement, Defendant further specifically waives
Defendant’s right to seek to withdraw Defendant’s plea of guilty, pursuant to Federal
Rules of Criminal Procedure 11(d), once the plea has been entered in accordance with

this agreement. The appellate court will enforce such waivers. Defendant agrees that any

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 9 of 10

attempt to withdraw Defendant’s plea will be denied and any appeal of such denial
should be dismissed.

24. Defendant understands that by pleading guilty he will be convicted, and
that any individual convicted who is not a United States citizen may be removed from the
United States, denied citizenship, and denied admission to the United States in the future.
Defendant’s attorney has explained this consequence of his guilty plea.

25. The Assistant United States Attorney and attorney for Defendant agree to
abide by the provisions of Rule 32(f) of the Federal Rules of Criminal Procedure. The
attorneys acknowledge their obligation to use good-faith efforts to resolve any disputes
regarding the Presentence Investigation Report (PSIR) through a presentence conference
or other informal procedures.

26. Defendant acknowledges reading and understanding all provisions of the
Plea Agreement. Defendant and Defendant’s attorney have discussed the case and
reviewed the Plea Agreement. They have discussed Defendant’s constitutional and other
tights, including, but not limited to, Defendant’s plea-statement rights under Rule 410 of

the Federal Rules of Evidence and Rule 11(f) of the Federal Rules of Criminal Procedure.

 
Case 3:20-cr-00141-PDW Document 33 Filed 11/19/20 Page 10 of 10

AGREED:

DREW H. WRIGLEY
United States Attorney

[17-20 / RANE

 

 

 

By JENNIFER KLEMETSRUD PUHL
Assistant United States Attorney

Dated: | \- IY-29 bn a

 

 

SKYLAR DAYNE GOODMAN
Defendant

Dated: | /- /¥- Zo Chas Brora Arr

 

 

CHAD PENNINGTON (J
Attorney for Defendant

10
